April 20, 2007


Mr. Stuart Smith
Naman, Howell, Smith & Lee, L.L.P.
900 Washington Avenue, 7th Floor
Waco, TX 76701
Ms. LaNelle L. McNamara
LaNelle L. McNamara, P.C.
1921 Austin Ave.
Waco, TX 76701

RE:   Case Number:  04-0916
      Court of Appeals Number:  10-01-00205-CV
      Trial Court Number:  95-1529-4

Style:      BAYLOR UNIVERSITY
      v.
      BETTY A. COLEY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |